Title: To George Washington from Benjamin Tallmadge, 18 August 1782
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Sir
                     Newtown Augt 18th 1782
                  
                  I have had the honor to receive Your Excellency’s Letter of the 10th inst., in Consequence of which I immediately repaired to Fairfield, & effected an Interview with S.G. to whom I communicated the purport of Your Excellency’s Letter.  At the same time I forwarded, by him, similar Instructions to S.C. Senior & Junr—The absence of Capt. Brewster on a short Cruise to the Eastward, may perhaps occasion some Delay, but I cannot but believe my Correspondents will exert themselves on this Occasion, as I have wrote pressingly on the Subject.
                  From some intimations I have reason to believe that a certain Character, in great Repute among the Refugees, & very particularly intimate with Col. Upham A.D.C. to Genl Carleton, would be happy in an opportunity to render important Services to the States & army.  His Character is by no means notorious, but very sagacious; I have ventured to write him on the Subject of Intelligence, & I have great hopes from his Services.
                  I must again repeat to Your Excellency the necessity of having a Sum of Money, as well as a little Stain, forwarded for the use of this Communication—To the want of both those Articles, I presume may be attributed in some measure, the Declension of this Correspondence.  I have the Honor to be, With the highest Esteem & Regard Sir, your Excellency’s most Obedt Servt
                  
                     Benja. Tallmadge
                  
               